

114 HR 6247 IH: To provide for stability of title to certain lands in the State of Louisiana, and for other purposes.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6247IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Fleming introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for stability of title to certain lands in the State of Louisiana, and for other
			 purposes.
	
		1.Findings and purpose
 (a)FindingsCongress finds as follows: (1)On December 8, 1842, the Surveyor General of the United States Government approved an original survey of lands in Northern Louisiana, which included the lands surrounding Lake Bistineau.
 (2)Under the Equal Footing Doctrine, the State of Louisiana was entitled to the lands underlying the navigable waters in place at statehood within its limits.
 (3)The State of Louisiana delineated its ownership based on the United States Government’s Original Survey of 1842.
 (4)In 1901, the State of Louisiana transferred over 7,000 acres of land to the Commissioners of the Bossier Levee District through Louisiana Act Number 89 of 1892.
 (5)The State of Louisiana conducted a survey in 1901 that followed the same path around Lake Bistineau as the Original Survey of 1842.
 (6)The Bossier Levee District subsequently conveyed the subject lands to private ownership in 1904. Lands within the subject lands continued to be bought and sold in good faith based on the stability of this title.
 (7)On September 16, 1967, the Bureau of Land Management submitted a re-survey of the subject lands for S30–T16N–R10W and two adjacent islands. The re-survey presented a new line to represent what the Bureau of Land Management surveyors believed was the contour of Lake Bistineau 155 years earlier, when Louisiana joined the Union. The Bureau of Land Management approved the re-survey on January 15, 1969. That re-survey was filed in the Federal Register (34 Fed. Reg. 2677), but the Bureau of Land Management has presented no records of further notifying all of the affected landowners of the re-survey’s effects or that the re-survey could be contested.
 (8)On September 27, 2013, the Bureau of Land Management responded to an inquiry by certain affected landowners to inform them that title to their property would appear to be still vested in the United States.
 (9)There are estimated to be more than 200 acres and more than 50 residential homes on the recently disputed lands.
 (b)PurposeThe purpose of this Act is to direct the Secretary of the Interior to issue a recordable disclaimer of interest by the United States to any omitted lands or lands lying outside the record meander lines described in section 3(b).
 2.DefinitionsIn this Act: (1)Recordable disclaimer of interestThe term recordable disclaimer of interest means a document recorded in the Parish clerk’s office or other such local office where real property documents are recorded, in which the United States disclaims any right, title, or interest to those lands found lying outside the recorded meander lines of the subject lands referred to in section 3(b), including omitted lands, if any.
 (2)Omitted landsThe term omitted lands means any lands that were in place on the date of the Original Survey referred to in section 3(b) but were not included in the Original Survey of S30–T16N–R10W including adjacent islands and the meander lines of the water body, even if due to gross error or fraud in the Original Survey or by the original surveyor.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. 3.Legal status of re-survey (a)In generalThe document titled Dependent Re-Survey, Extension Survey and Survey of Two Islands, Sections 17, 29, and 30 (completed on November 24, 1967; approved on January 15, 1969; and filed in the Federal Register (34 Fed. Reg. 2677)) shall not be considered or serve as a gross error determination and otherwise shall have no legal force or effect on the ownership of the subject lands.
 (b)Omitted landsThe meander lines in the Original Survey of December 8, 1842, for S30–T16N–R10W and two adjacent islands are definitive for purposes of determining title.
 (c)Disclaimer of interestThe Secretary shall prepare a recordable disclaimer of interest of the omitted lands, if any, including land descriptions using the lot or tract numbers as shown on the Dependent Re-Survey and lands lying outside the record meander lines.
			